RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claims 1 and 5, filed on 21 September 2020, have been entered in the above-identified application.  Claims 3 and 8 have been cancelled by applicant.  Claims 1, 2, 4-7, and 9 are pending.

WITHDRAWN REJECTIONS
The 35 U.S.C. § 112(b) rejection of claim 5, made of record on pages 2-3, paragraph 5 of the office action mailed 22 June 2020 has been withdrawn due to Applicant’s amendment in the response filed 21 September 2020.
The 35 U.S.C. § 102 rejection of claims 1, 2, 4, 5, 7, and 9 over Swain (U.S. Pub. 2005/0142371) made of record on page 5, paragraph 5 of the office action mailed 22 June 2020 has been withdrawn in part
The 35 U.S.C. § 102/103 rejection of claim 6 over Swain (U.S. Pub. 2005/0142371) made of record on page 8, paragraph 14 of the office action mailed 22 June 2020 has been withdrawn due to Applicant’s amendment in the response filed 21 September 2020.  The amendment to claim 1 requires the coating to be a resin capable of resisting against potassium chloride, which is not expressly stated in Swain.
NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):

(d) Reference in Dependent Forms. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 
Claim 2 is rejected under 35 U.S.C. 112(d) or  35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. 


Claim Rejections - 35 USC § 102
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2,885,521 A1 as evidenced by Wiser-Halladay (U.S. Pat. 5,048,608).  A machine translation of FR ‘521 was relied upon for analysis; page numbers refer to the translation.
Regarding claims 1 and 2, FR ‘521 discloses a cosmetic composition which includes photoluminescent nanoparticles (see p. 2, sixth paragraph and further description on p. 3).  The photoluminescent nanoparticles are incorporated into a polymeric matrix which completely encapsulates them, see p. 4, second paragraph.  The matrix is transparent, see p. 4, fifth paragraph.  This reads on the claimed luminescent layer having multiple microcapsule luminescent granules and a transparent, colorless coating which encloses the particles.
The cosmetic composition is applied to skin or lips, reading on a colored layer having at least one color, see p. 8, fifth full paragraph.
FR ‘521 teaches that the polymer matrix may be an acrylic polymer, polyurethane, polyester, polyether, a polyamide, or polyorganosiloxane, see p. 5, first paragraph, reading on a resin material as in claims 1 and 2.
FR ‘521 does not specify that the resin is capable of resisting against potassium chloride.
.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swain (U.S. Pub. 2005/0142371) as evidenced by Coassin (U.S. Pat. 5,554,501).
Regarding claims 1 and 2, Swain discloses phosphorescent films such as those shown in FIG. 6, copied below for reference.  Layer 10 is a layer comprising phosphorescent particles that provide luminescence, see p. 4, [0047].  Layer 12 is a polymeric material which may include a pigment such as a titanium dioxide white pigment, see p. 5, [0050-0051].  This reads on the colored layer.  Layer 202 is an adhesive layer provided on the opposite surface of the polymer layer 12 relative to the phosphorescent layer 10.  See p. 8, [0073].


    PNG
    media_image1.png
    132
    578
    media_image1.png
    Greyscale

Swain further teaches that the phosphorescent particles are encapsulated, see p. 5, [0056].  This reads on the claimed coating.  This coating is necessarily transparent and colorless to allow light to be transmitted through the material to excite the phosphorescent particles contained within the layer, see p. 2, [0015] and p. 4, [0046].  10 also surrounds and encapsulates the phosphorescent particles and also reads on the claimed coating.
The polymer of layer 10 surrounds and encapsulates the phosphorescent particles and reads on the claimed coating, see p. 4, [0046] and [0047].  Suitable polymers are specified at p. 4, [0046] to be thermoplastic resins, and preferred such polymers are polyethylene and polypropylene.  This reads on the coating made of a resin as in claims 1 and 2.
Coassin is relied upon to teach that polypropylene is chemically very inert and can be utilized in corrosive environments, and has good chemical resistance to a variety of mineral acids, organic acids, bases, salts such as sodium chloride, oxidizing agents, and organic solvents.  See col. 10, lines 50-65.  Thus, polypropylene is considered to be capable of resisting against potassium chloride.
Claim 7, as shown in FIG. 6 of Swain and described at p. 8, [0073], layer 202 is an adhesive layer provided on the opposite surface of the polymer layer 12 relative to the phosphorescent layer 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Swain (U.S. Pub. 2005/0142371) in view of Kang (U.S. Pub. 2001/0045677) as evidenced by the Prinsco Polypropylene Chemical Resistance Technical Note, available at https://www.prinsco.com/wp-content/uploads/2017/06/HP-Chemical-Resistance-Tech-Note.pdf (hereinafter Prinsco).
Regarding claims 1, 2, and 4, Swain discloses phosphorescent films such as those shown in FIG. 6, copied below for reference.  Layer 10 is a layer comprising phosphorescent particles that provide luminescence, see p. 4, [0047].  Layer 12 is a polymeric material which may include a pigment such as a titanium dioxide white pigment, see p. 5, [0050-0051].  This reads on the colored layer.  Layer 202 is an adhesive layer provided on the opposite surface of the polymer layer 12 relative to the phosphorescent layer 10.  See p. 8, [0073].


    PNG
    media_image1.png
    132
    578
    media_image1.png
    Greyscale

The polymer of layer 10 surrounds and encapsulates the phosphorescent particles and reads on the claimed resin of the mixture as in claim 4, see p. 4, [0046] and [0047].  Suitable polymers are specified at p. 4, [0046] to be thermoplastic resins, and preferred such polymers are polyethylene and polypropylene.
Swain further teaches that the phosphorescent particles are encapsulated, see p. 5, [0056].  This reads on the claimed coating.  This coating is necessarily transparent and colorless to allow light to be transmitted through the material to excite the phosphorescent particles contained within the layer, see p. 2, [0015] and p. 4, [0046].  However, Swain does not specify that the coating is a resin capable of resisting against potassium chloride.
Kang teaches a phosphorescent fiber formed from synthetic resins blended with phosphorescent particles, see p. 2, [0023].  The phosphorescent particles are encapsulated with maleic anhydride grafted polypropylene to prevent manufacturing problems such as the hard particles damaging rollers or spinning machine elements, see p. 2, [0023], last few sentences, and also p. 2, [0024].  The encapsulated particles are then blended with a polymer to form a master batch; suitable synthetic resins for the polymer include polyester, polypropylene, and polyamide.  The master batch polymer as well as the encapsulation polymer are necessarily transparent to allow light to be 
Prinsco is relied upon to teach that polypropylene exhibits “Excellent” chemical resistance to potassium chloride, see p. 5, second column near the bottom.  Thus the polypropylene coating used in Kang is a resin capable of resisting against potassium chloride as claimed.
Swain and Kang are analogous because they are similar in structure or function, as each describes the use of encapsulated luminescent particles as filler combined in a polypropylene polymer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have encapsulated the particles with maleic anhydride grafted polypropylene to allow blending of the particles without abrasion, see Swain at p. 5, [0056] and Kang at p. 2, [0023-0024].  Kang specifies a particular encapsulation polymer suitable for coating luminescent particles.
Regarding claim 5, Swain teaches that the phosphorescent particles are blended into the polymeric material of layer 10, thus they are uniformly distributed.  See p. 4, [0047].
	Regarding claim 6, Swain is relied upon as described above to teach a luminescent film.  The limitation “is formed by means of painting or printing” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to 
Regarding claims 7 and 9, as shown in FIG. 6 of Swain and described at p. 8, [0073], layer 202 is an adhesive layer provided on the opposite surface of the polymer layer 12 relative to the phosphorescent layer 10.


RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 21 September 2020 regarding the 35 U.S.C. § 102 rejection of claims 1 and 2 of record over FR 2,885,521 and of claim 3 of record over FR ‘521 as evidenced by Wiser-Halladay (U.S. Pat. 5,048,608) have been carefully considered but are deemed unpersuasive.
Applicant argues on p. 6 of the remarks that it is clear that FR ‘521 describes photoluminescent nanoparticles directly dipped in the matrix without anything other than the matrix enclosing the photoluminescent nanoparticles.  Applicant further argues that the matrix of ‘521 is not the same as the luminescent layer 30 of the present invention.
In response, the Examiner agrees that the photoluminescent nanoparticles of FR’ 521 are embedded in the matrix without an additional coating layer over each nanoparticle.  However, the present claims 1 and 2 do not require the coating which encloses the luminescent granules to be different than the bulk material of the luminescent layer.  In contrast, claim 4 requires the luminescent layer to be a mixture of the coated granules and a separate resin.  Note that claim 4 has not been rejected over FR ‘521.
Applicant further argues that FR ‘521 fails to disclose a colored layer 40 of the present invention.
The Examiner disagrees.  As noted in the rejection, the cosmetic composition of the reference is applied to skin or lips, reading on a colored layer having at least one color, see p. 8, fifth full paragraph.  The present claims do not specify the composition or color of the colored layer, thus any layered material having a color, such as a layer of skin, reads on the claimed colored layer.

In response, the Examiner agrees that Wiser-Halladay is from a different field of endeavor from the present invention or from that of FR ‘521.  MPEP § 2131.01 teaches that a 35 U.S.C. § 102 rejection over multiple references is proper when the extra reference(s) are cited to show that a characteristic not disclosed in the primary reference is inherently present.  In this case, Wiser-Halladay is relied upon for the limited evidentiary purpose of teaching that the polyurethane resin of FR ‘521 is inherently resistant to potassium chloride.
Furthermore, MPEP § 2131.05 notes that arguments that the alleged anticipatory prior art are “nonanalogous art” or “teaches away from the invention” are not germane to a rejection under section 102.  See Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986).
Applicant lastly argues that Wiser-Halladay does not teach the claim 1 limitations of, inter alia, each microcapsule granule having one or more luminescent particles and a coating.  However, as noted above, FR ‘521 teaches this and other limitations of claim 1.  Wiser-Halladay is relied upon for the limited evidentiary purpose noted above.
Accordingly, this 35 U.S.C. § 102 rejection is maintained.

Applicant’s arguments in the response filed 21 September 2020 regarding the 35 U.S.C. § 102 rejection of claims 1, 2, 4, 5, 7, and 9 of record over Swain (U.S. Pub. 
Applicant argues on p. 8 of the remarks that although the second layer 12 of Swain includes the same material as used in the first layer 10 and includes a pigment, this layer is a reflective layer and thus does not read on the colored layer 40 of the present invention.
The Examiner is not persuaded.  The claims do not prohibit the colored layer from being a reflective layer.  In this case, the second layer 12 of Swain includes a pigment such as titanium dioxide (see p. 5, [0050-0051]), and therefore reads on a colored layer having at least one color as claimed.
Applicant further argues that Swain neither discloses what material the phosphorescent particles are encapsulated in nor what does encapsulated mean.
The Examiner is not persuaded.  The claims as amended specify only that the coating is a resin capable of resisting against potassium chloride.  The polypropylene matrix of Swain is inherently capable of resising potassium chloride, as noted in the evidentiary reference Coassin.
Applicant’s arguments in regards to Coassin being non-analogous art on p. 9 of the remarks are noted, but are not persuasive.  As with the Wiser-Halladay reference cited above, Coassin is relied upon for the limited evidentiary purpose of teaching that the polypropylene of Swain is inherently resistant to potassium chloride.

Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vockel (U.S. Pat. 5,135,591) also teaches encapsulating phosphorescent particles in a resin such as epoxy, polyvinylchloride, polyurethane, and other resins noted at col. 4-5 of the reference.

Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796